United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
Calexico, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0624
Issued: February 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2018 appellant filed a timely appeal from a November 22, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a traumatic injury
in the performance of duty on September 26, 2017, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the November 22, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On September 27, 2017 appellant, then a 55-year-old customs and border protection
officer, filed a traumatic injury claim (Form CA-1) alleging that, on September 26, 2017, she
sustained a left shoulder injury while in the performance of duty when, during defensive tactics
training, she pulled/strained her left shoulder muscle near the rotator cuff. She did not stop work.
On the reverse side of the claim form, appellant’s supervisor checked a box marked “Yes”
indicating that appellant had been injured while in the performance of duty as his knowledge of
the facts about the claimed injury agreed with her statement.
In an October 17, 2017 development letter, OWCP advised appellant of the factual and
medical deficiencies in her claim. It informed her of the type of evidence necessary to establish
her claim and provided a questionnaire for her completion regarding the facts and circumstances
of the injury. OWCP afforded appellant 30 days to respond.
In response appellant submitted reports dated September 28 and October 11, 2017 from
Dr. Christopher C. Lai, a Board-certified orthopedic surgeon, who diagnosed strain of muscles and
tendons of the rotator cuff of the left shoulder. Dr. Lai noted that appellant had complained of left
shoulder pain since September 26, 2017 after performing training where she was “attacking and
also being defensive” at work. He further indicated that she was doing a significant amount of
stabbing and defending motions and following those activities she had severe pain of the left
shoulder. The pain was anteriorly and laterally and appellant subsequently had pain with overhead
activities and reaching behind her back. She had no numbness, tingling, or instability. Dr. Lai
opined that her symptoms were due to the injury she sustained on September 26, 2017 while
working as an officer.
On September 27, 2017 the employing establishment executed an authorization for medical
examination and/or treatment (Form CA-16) allowing treatment for left shoulder muscle strain.
An x-ray report dated September 27, 2017 noted a normal left shoulder.
By decision dated November 22, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the September 26, 2017 employment incident
occurred as alleged. It noted that she had not responded to the questionnaire provided with the
October 17, 2017 development letter. OWCP concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,3 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

2

related to the employment injury.4 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.6 Fact of injury
consists of two components that must be considered conjunctively. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
that is alleged to have occurred.7 Second, the employee must submit sufficient medical evidence
to establish that the employment incident caused a personal injury.8
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.9 Moreover,
an injury does not have to be confirmed by eyewitnesses. The employee’s statement, however,
must be consistent with the surrounding facts and circumstances and his or her subsequent course
of action. An employee has not met his or her burden of proof to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity
of the claim. Circumstances such as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement in
determining whether a prima facie case has been established.10
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant’s September 27, 2017 Form CA-1 alleged that she sustained a left shoulder
injury during defensive tactics training when she pulled/strained her left shoulder muscle near the
rotator cuff. The employing establishment noted its agreement with the claimed mechanism of
injury. Dr. Lai’s medical reports diagnosed strain of muscles and tendons of the rotator cuff of the
left shoulder and noted that appellant had complained of left shoulder pain since September 26,
2017 after performing training in which she was “attacking and also being defensive” at work. He
further indicated that she was doing a significant amount of “stabbing and defending motions” and
following that she had severe pain of the left shoulder. Appellant’s description of the employment
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

7

C.B., Docket No. 18-0071 (issued May 13, 2019); D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine
Pendleton, 40 ECAB 1143 (1989).
8

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

9

M.S., Docket No. 18-0059 (issued June 12, 2019); D.B., 58 ECAB 464, 466-67 (2007).

10

D.R., Docket No. 19-0072 (issued June 24, 2019).

3

incident is not contradicted by her medical reports or any other evidence of record. Moreover, she
sought medical treatment shortly after her injury, just two days following the employment incident.
Appellant’s account of the alleged incident is consistent with the surrounding facts and
circumstances and her subsequent course of action does not cast doubt on the validity of the claim.
Thus, the Board finds that given the above-referenced evidence, she has alleged with specificity
that the incident occurred at the time, place, and in the manner alleged.11
As appellant has established that the September 26, 2017 employment incident occurred as
alleged, the question becomes whether this incident caused a personal injury.12 Thus, the Board
will set aside OWCP’s November 22, 2017 decision and remand the case for consideration of the
medical evidence. Following this and other such further development as deemed necessary,
OWCP shall issue a de novo decision addressing whether appellant has met her burden of proof to
establish causal relationship.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

Id.

12

See B.S., Docket No. 19-0524 (issued August 8, 2019); Willie J. Clements, 43 ECAB 244 (1991).

4

ORDER
IT IS HEREBY ORDERED THAT the November 22, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 24, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

